Citation Nr: 0202755	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-02 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative lumbar scoliosis and degenerative disk 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to August 
1969.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1999 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefit sought on appeal.

The Board notes that in a November 2001 rating decision the 
RO denied service connection for flat feet.  The veteran was 
notified that same month.  A Notice of Disagreement to that 
rating decision is not shown to be of record, the issue has 
not been developed for appellate review and it is not 
inextricably intertwined with the issues currently before the 
Board.  


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2. It is not shown that any current low back disorder, to 
include degenerative lumbar scoliosis and degenerative disk 
disease, had its onset in service, within one year of 
service, or is related to an incident of service. 


CONCLUSION OF LAW

A low back disorder, to include degenerative lumbar scoliosis 
and degenerative disk disease, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a December 1999 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, in the October 2000 
Statement of the Case and the August 2001 Supplemental 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
rating decision, Statement of the Case, and Supplemental 
Statement of the Case provided to the veteran satisfy the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the evidence necessary to 
substantiate his service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence. The veteran was 
provided a VA examination in January 2001, during which the 
VA examiner offered an opinion concerning the etiology of the 
veteran's low back disorder.  In addition, all known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The Board is not aware of any additional evidence to be 
obtained.  As such, the Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  The case is ready for appellate 
review.

This appeal arises out of the veteran's contention that his 
current low back disorder is related to service.  The veteran 
claims that the work he performed during service, including 
heavy lifting and moving, initiated the pain he currently 
suffers in his lower back.  In addition, the veteran asserts 
that he entered service with flat feet, and that his flat 
feet, coupled with his work, caused harm to his lower back.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

That an injury occurred in service alone is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  See 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran was examined in October 1967 prior to entering 
service.  At that time, the veteran indicated that he had 
flat feet bothering him "all the time."  No relevant 
medical conditions were noted, and the box marked "recurrent 
back pain" was checked "no."  The veteran was found fit to 
enter service.  During service, in July 1968, the veteran 
complained of a headache, backache, diarrhea, and stomach 
cramps.  His temperature was 100 degrees, and he was tested 
for malaria.  The following day, the veteran's temperature 
was down to 96 and he continued to have slight cramping.  No 
notation was made concerning continuing backaches.  At 
separation, in August 1969, the veteran listed his present 
health as "good."  He marked "no" to whether he had back 
trouble of any kind, and on clinical evaluation his spine was 
reported to be normal. 

Treatment records from the Chadron Community Hospital reflect 
that the veteran was seen from June 1984 to October 1986, and 
again in January 1995 for lower back pain.  When seen in June 
1984, the veteran related having back pain since "working 
sheep" on Memorial Day weekend.  The veteran complained of 
chronic low back pain and inquired about a physical therapy 
program.  The therapist discussed body mechanics, exercise, 
and heat as potential home treatments.  The treatment records 
were negative for any reference to service.  In January 1995 
the veteran was seen by Paul Phillips, M.D. for an orthopedic 
consultation.  Dr. Phillips noted that the veteran had a farm 
and was a "pretty hard worker."  Upon examination, he 
indicated that the veteran's back was "mechanically 
unsound," and discussed the "natural" history of this 
problem with the veteran.  There was no reference to any back 
problems in service. 

VA outpatient treatment records reflect that the veteran 
sought treatment for a number of complaints, including low 
back pain, from December 1985 through January 2001.  In 
October 1986 the veteran complained of low back pain with 
radiation.  He stated that the pain had existed for about 7 
to 8 years.  The veteran was diagnosed with degenerative 
arthritis from the transitional vertebrae.  There was no 
reference to service.  In October 1996, the veteran was again 
examined.  At that time he relayed having long-standing back 
pain and indicated that he also had a family history of back 
pain, with his son suffering from spondylolisthesis with 
nerve damage.  The examining physician asserted that the 
veteran had "structural scoliosis, probably from birth."  
There was no reference to service. 

The veteran saw Scott G. Johnson, D.C. in 1995 and 1996 
complaining of stiffness and pain in his lower back.  When 
relating his medical history, the veteran stated that he had 
initially noticed his back pain roughly 10-12 years prior and 
that it was caused by "lifting and extending" while 
working.  The veteran also indicated that his son experienced 
similar problems.  There was no reference to service.  

In January 1996 the veteran was examined by Geoffrey R. Adey, 
M.D. at the Mayo Spine Center.  The veteran received an MRI 
of the lumbar spine that showed degenerative changes with 
narrowing of the L1 through L4 interspaces.  Dr. Adey 
asserted that there was degenerative arthritis in the lower 
lumbar facet joints, and lumbar scoliosis was noted.  
Additionally, degenerative disk disease at L2 and L4 
interspaces was also seen.  The veteran received plain x-rays 
of the lumbar spine as well as a scoliosis series, and both 
reiterated the MRI findings.  The veteran was diagnosed with 
degenerative lumbar scoliosis with possible left L2 or L3 
root nerve irritation.  Dr. Adey indicated that he had "a 
long discussion" with the veteran and his wife regarding the 
progression of his scoliosis over the last "12 years."  
There was no reference to service.

In December 1996, the veteran was evaluated by a podiatrist 
at a VAMC for a limb length discrepancy.  The veteran had a 
history of back pain which he thought might be related to a 
limb length discrepancy.  The podiatrist determined that the 
veteran's right leg was longer than his left leg by 1/2 inch.  
There was no reference to the veteran's service.

In August 2000, statements were received from individuals who 
had worked alongside the veteran in service.  These 
statements described that the veteran, and his fellow 
servicemen, unloaded 2 1/2 ton vehicles all day long.  One 
individual recalled the veteran and others complaining about 
back and neck problems from doing heavy lifting and 
"bouncing around" on the forklifts they were driving.

The veteran's physical therapist at Cactus Sport and Spine, 
P.C., submitted a statement in August 2000 giving his opinion 
as to the etiology of the veteran's low back pain.  He noted 
that the veteran was applying for service disability 
compensation.  The therapist indicated that the veteran had 
been a patient of his since 1974.  After an examination and 
upon review of x-rays brought by the veteran, the therapist 
determined that the veteran showed severe degenerative 
changes of the entire lumbar spine.  He assessed that the 
veteran had compensatory joint, as well as muscular, 
imbalances contributing to the current lumbar spine disorder 
and degenerative changes.  He stated that, in his 
professional opinion, "it was as likely as not" that the 
veteran's flat feet in service caused his degenerative 
changes of his lumbar spine, knee and hips.  The therapist 
concluded that the veteran's current disorder would likely 
further result in continued degenerative changes of his 
lumbar spine, knee and hips.  

In August 2000, a letter was received from a physician at a 
VAMC.  The physician had seen the veteran in June 2000 for 
his back disorder and indicated that, in his medical opinion, 
it was "as likely as not" that the veteran's duties in 
service, coupled with his flat feet, aggravated his back 
disorder that he has suffered from during and after service.  
He related that the veteran's in-service duties required him 
to be on his feet all day, load and unload supply trucks, and 
operate a forklift having no cushions.  He did not report 
reviewing any of the veteran's medical records.  

In September 2000, the veteran's massage therapist at The 
Great Escape Massage Center submitted a statement concerning 
the etiology of the veteran's low back disorder.  The 
therapist indicated that he had treated the veteran since 
October 1995 for pain and stiffness of the lower back.  Upon 
examination and review of x-rays brought by the veteran, the 
therapist asserted that the veteran suffered from moderate to 
severe lumbar scoliosis.  After a discussion with the 
veteran, the therapist concluded that his back problem could 
be the result of his flat feet, and felt it was "as likely 
as not" a direct result of his flat feet.  No notations were 
made in reference to the veteran's service.  

The veteran provided testimony at an RO hearing in November 
2000.  He stated that he did not have any problems with his 
back prior to service.  He maintained that during service, he 
unloaded many convoys and moved equipment around by hand, 
causing low back pain.  However, he did not seek treatment 
for his back while in service.  The veteran asserted that he 
is constantly in pain and must wear a back support and 
western boots for comfort.  He essentially testified that his 
current back problem is related to service.  

In January 2001, the veteran was provided a VA examination.  
The examiner reviewed the entire claims file in making her 
determination.  The veteran did not recall any specific 
injuries to his back during service, but remembered it being 
painful a lot.  He described his duties which involved 
loading and unloading supply trucks, and operating a forklift 
over rough terrain.  While working as a ranch hand following 
service, the veteran stated that his back bothered him with 
heavy work.  He remembered his back bothering him through the 
years, but it was difficult to get historical details.  The 
veteran's current complaints were of daily pain in the low 
back.  As for walking, the veteran stated that he did not 
have a problem, and that he could "walk all day."  Also, 
the veteran asserted that he was able to go out in the field 
for his job and go fishing.  The examiner diagnosed the 
veteran with low back pain secondary to degenerative disc and 
joint disease, with secondary scoliosis.  

The VA examiner concluded that, in her medical opinion, 
neither the veteran's service, nor his flat feet in service, 
caused the degenerative problem with his back.  She based her 
opinion upon an extensive review of the veteran's service, 
private, VA outpatient treatment records, and a physical 
examination of the veteran.  With respect to his prior 
medical records, the examiner noted that the veteran's July 
1968 complaints of a headache, backache, diarrhea, stomach 
cramps, and a temperature of 100 degrees were consist with 
myalgias seen with viral illnesses and fever.  Because the 
veteran was treated for malaria at that time, and as no 
backache recurred, the examiner indicated that the in-service 
backache was likely related to a temporary illness.  The 
examiner also noted that the evidence of record indicates 
that the veteran's back symptoms started in the late 1970s at 
the earliest, roughly 10 years after separation.  During that 
time, the veteran had been working in such active employment 
as a ranch hand, a utility company ground man, and utility 
lineman.  The examiner determined that if the veteran's 
service had, in fact, caused a back problem, he would not 
have been able to work in those types of positions.  The 
examiner also noted that though the veteran's initially 
sought treatment for his back in 1984, it did not become a 
"major problem" until the mid 1990s.  She stated that had 
the veteran's back been injured in service, it would have 
become more problematic prior to the mid 1990s.  

The VA examiner considered the veteran's contention that his 
flat feet in service caused his low back problem.  She 
indicated that there was no evidence of any treatment for 
foot problems after his separation, and in order for flat 
feet to cause back problems, it would be expected that he 
would have had significant foot pain and would have sought 
treatment.  In addition, she noted that he walks without a 
limp and has not given a history of the typical severe foot 
pain that is seen in individuals with clinically problematic 
flat feet.  She concluded that the foot problem was not 
sufficiently severe as to affect other parts of his body.  
Finally, the veteran reported that his feet did not bother 
him much while in service, which is when he recalled his back 
hurting.  The examiner indicated that if the foot problem had 
contributed to his back problem, both ailments should have 
occurred simultaneously.  In conclusion, the examiner 
reflected that none of the records from the several back 
specialists indicate that the back disorder was caused by the 
flat feet.  She acknowledged that the physical therapist, 
massage therapist, and Dr. Akhtar opined in favor of the 
veteran's contentions, but there was no objective 
substantiation for their opinions. 

Upon review, the Board finds that the evidence does not 
support the veteran's claim for service connection for a low 
back disorder to include degenerative lumbar scoliosis and 
degenerative disk disease.  While there is medical evidence 
of a current back disorder, the evidence of record fails to 
show that the veteran's back disorder is related to service.  

The veteran's service medical records are negative for any 
clinical findings of a low back disorder.  The only notation 
of backache during service was when the veteran complained of 
symptomatology likely relating to a temporary virus or 
illness.  The 2001 VA examiner stated that such complaints 
were consistent with myalgias seen with viral illnesses and 
fever.  There was no further evidence of a backache during 
service.  Following his service, the veteran was employed in 
physically active positions.  As discussed above, the VA 
examiner specifically asserted that such jobs would have been 
very difficult to perform had the veteran developed a back 
problem in service.  The earliest evidence of record reflects 
that the veteran first sought treatment for a back disorder 
in June 1984, roughly 15 years after service.  In October 
1986 the veteran stated that his back pain originated "7-8 
years" previous.  None of the veteran's early treatment 
records indicate that the veteran related his low back pain 
to service.  Rather, his statements reflect that his back 
pain did not begin until nearly 10-15 years following 
service.  

The veteran further maintains that the flat feet he had prior 
to service caused his current back disorder.  It is important 
to note, as discussed in the Introduction of this decision, 
that service connection is not in effect for the veteran's 
flat feet.  In addition, the 2001 VA examiner found that the 
veteran's back disorder was not caused by his flat feet.  She 
indicated that there would have been significant symptoms of 
foot pain from the time the veteran was in service until he 
sought treatment for his back, and there is no such evidence.  
The veteran walked without a limp and gave no history of 
severe foot pain typical of those with clinically problematic 
flat feet.  In addition, in January 2001, the veteran stated 
that he could "walk all day," reflecting that his flat feet 
were not sever enough to affect other parts of his body.  

The Board recognizes the opinions given in August and 
September 2000 by the physical therapist, massage therapist, 
and the VAMC physician, indicating that it was "as likely as 
not" that the veteran's flat feet caused his back disorder 
in service.  However, these opinions are unsubstantiated by 
objective evidence or clinical findings.  The opinions cite 
no objective evidence connecting the veteran's back disorder 
to service.  Instead, they detail a clinical evaluation of 
the back, and summarily link the current back disorder to the 
veteran's flat feet, without stating a clear rationale based 
on evidence in the record, for a connection to the veteran's 
service.  The VA examiner in August 2000 noted that the 
veteran's duties in service involved loading and unloading 
trucks, but this appears to be based on the veteran's history 
with no actual reference to the medical records to support 
the opinion.  Moreover, it is unclear whether these 
individuals reviewed the veteran's medical records prior to 
making their determinations.  Absent such a review, an 
opinion of etiology is based largely on the veteran's 
uncorroborated statements.  When a medical opinion relies at 
least partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  In addition, the VA examiner in 
January 2001 specifically noted that there was no 
substantiation in the record for these opinions.  The Board 
does not find this evidence to be persuasive to relate his 
current back disorder to service.

The Board is persuaded by the opinion provided by the VA 
examiner in January 2001, which concludes that there is no 
causal relationship between any current back disorder and an 
incident of service, including flat feet during service.  The 
examiner provided a comprehensive discussion of the veteran's 
medical history and current clinical findings.  She reviewed 
the veteran's medical record, claims folder, and service 
medical records, and as discussed above, evaluated the 
evidence submitted by the veteran.  The examiner's opinion 
was based on a physical examination of the veteran, clear 
rationale, and an evaluation of all the evidence in the 
claims file.  As such, the Board affords more weight to that 
examination report and opinion, which concluded that the 
veteran's current back disorder was not related to his 
service.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In short, the Board concludes that the medical evidence does 
not show that the veteran's current back disorder had its 
onset during service, within the one year presumptive period 
or that it is related to service.  The Board has also 
considered the veteran's statements and the August 2000 
statements from his fellow servicemen relating the veteran's 
in-service duties; however, neither the veteran nor his 
fellow servicemen appear to have any medical expertise, and 
as such, these statements regarding the etiology of the 
veteran's back disorder do not constitute competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an eye-witness 
account of a veteran's visible symptoms, but they are simply 
not capable of offering evidence that requires medical 
knowledge).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Entitlement to service connection for a low back disorder, to 
include degenerative lumbar scoliosis and degenerative disk 
disease, is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

